IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 01-30321

                         Summary Calendar


CHARLES EDWARD BOYD,
                                            Plaintiff-Appellant,

                                versus

RICHARD L. STALDER, et al.
                                            Defendants-Appellees.




          Appeal from the United States District Court
              For the Western District of Louisiana
                           (00-CV-367)

                          August 29, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Boyd, a prisoner, alleges that he was subjected to racially-

motivated verbal abuse and intimidation throughout an eighteen-

month period. Proceeding pro se and in forma pauperis, he appeals

the dismissal of his 42 U.S.C. § 1983 action as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i). We vacate and remand.

     In dismissing Appellant’s equal protection claim, a federal

magistrate judge concluded that Appellant failed to demonstrate


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that his constitutional rights were violated because he did not

establish that he was deprived of an established right or that he

was purposefully discriminated against. Appellant filed written

objections to the magistrate judge's report and recommendation. The

district court overruled his objections, and adopted the magistrate

judge's findings.

     An in forma pauperis complaint may be dismissed as frivolous

if it lacks an arguable basis in law or fact.1 We review the

dismissal     of    an     in   forma   pauperis     complaint    for     abuse   of

discretion.2 If insufficient factual allegations might be remedied

by more specific pleading, we must consider whether the district

court abused its discretion by dismissing the complaint with

prejudice.3

     The magistrate judge’s report and recommendation, adopted by

the district court without comment, relied upon our opinion in Sir

William v. Bramer4 for the proposition that “a racial epithet,

without harassment or some other conduct that deprives the victim

of established rights, does not amount to an equal protection

violation.”5       In    that   case,   we   found   that   the   “one,   isolated




     1
         Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).
     2
         Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999).
     3
         Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).
     4
         180 F.3d 699 (5th Cir. 1999).
     5
         Id. at 706.
comment” alleged did not rise to the level of harassment.6

      The conduct alleged by Appellant is not an isolated comment,

however. Appellant claims that over an eighteen-month period he was

continually subjected to harassment, racial epithets, and threats

from a group of white officers. In his report and recommendation,

the   magistrate       judge       described    the     alleged    activities     as

“harassment,” “verbal abuse,” and “threats.” These allegations

constitute an arguable equal protection claim, and should not have

been dismissed as frivolous. Appellant’s claims are not “pure

fantasy or based upon a legally inarguable proposition.”7

      The       district   court    abused     its    discretion   by   dismissing

Appellant’s        equal   protection    claim       without   providing    him   an

opportunity to offer more detailed factual claims. Faced with

pleadings that it found inadequate, the district court did not

conduct a Spears8 hearing or require Appellant to fill out a

questionnaire.        With   further     factual      development,      Appellant’s

allegations may constitute a colorable equal protection claim. His

claim should not be dismissed as frivolous until Appellant has the

opportunity to further develop his allegations.

      Appellant also raises a number of other claims, and argues

that the district court’s denial of injunctive relief was an abuse

of its discretion. We find that the district court did not abuse


      6
          Id.
      7
          Eason, 14 F.3d at 10.
      8
          Spears v. McCotter, 766 F.3d 179, 181 (5th Cir. 1985).
its   discretion     with   regard     to   Appellant’s       other   claims.

Accordingly,    we     VACATE   the   district   court's       dismissal   of

plaintiff’s    equal    protection    claim,   AFFIRM   its    dismissal   of

Appellant’s other claims, and REMAND for further proceedings.